DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 15 December 2020. As an initial matter, the examiner notes that the IDS cites various foreign patent and non-patent literature documents. Although these documents were not provided in the file record of the instant application, they were provided in prior applications 16/511,380 and 15/336,057. The instant application is a continuation of the ‘380 application, which is a continuation of the ‘057 application. As the relevant foreign patent and non-patent literature references were provided in the prior applications upon which the instant application claims benefit, these references have been considered by the examiner.
Regardless, the examiner notes the following:
Reference #15 is drawn to JP 0565361. The examiner notes that this reference has not been provided in the prior applications. Therefore, this reference has been crossed out by the examiner. 
The examiner further notes that there is a reference known as EP 0565361 cited as reference #21 on the IDS. This reference has been provided in the file record of the prior applications and has been considered by the examiner. The examiner suspects that applicant’s recording of JP 0565361 appears to be a typographical error.

Claim Interpretation
The instant claims require that the drug is present in a dissolved state in the inner water phase of the liposome. For the purposes of examination under prior art, the examiner understands this limitation to require that at least some of the drug is present in a dissolved state in the inner water phase of the liposome. As such, prior art teaching some of the drug being present in a dissolved state in the inner water phase and the remainder of the drug being present in a different form (e.g. in the bilayer as opposed to in the inner water phase) is understood to meet the limitations of this claimed requirement.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2005/0249795 A1).
Zhang is drawn to a gemcitabine liposome, as of Zhang, title and abstract.
As to claim 3, the claim requires that the liposome has an inner water phase and an outer water phase. The skilled artisan would have understood that liposomes would had these properties. This is at least because the skilled artisan would have understood that a liposome is a lipid bilayer which is hydrophilic on both the inside and outside of the bilayer and hydrophobic in the middle of the bilayer. As such, the liposome formulates with an outer water phase and an inner water phase.
As to claim 3, the claim requires 17-21 mol% of cholesterol. Zhang appears to teach this in Table 1, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    496
    616
    media_image1.png
    Greyscale

The examiner has annotated the above-reproduced table to place a rectangle around the embodiment that comprises 20% cholesterol. This percentage appears to be mol%, as of paragraph 0039 of Zhang.
As to claim 3, the claim requires a particle size of from 5 nm to 100 nm. Zhang teaches a particle size of 92.3 nm, as of the above-reproduced table. This is within the claimed range.
As to claim 3, the claim requires that gemcitabine is present in a dissolved state in the inner water phase of the liposome. As best understood by the examiner, Table 1 of Zhang indicates that for the liposome comprising 20 mol% cholesterol, there is a drug binding efficiency of 33.1%. As best understood by the examiner, this is understood to indicate that 33.1% of the (positively-charged) gemcitabine is bound to the (negatively charged) liposome. As best understood by the examiner, the remainder of the gemcitabine, which would be about 66.9%, would have been expected to have been present in a dissolved state in the inner water phase of the liposome as it would not have been bound to the gemcitabine. This is sufficient to meet the requirement that gemcitabine is present in a dissolved state in the inner water phase of the liposome.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2005/0249795 A1) as evidenced by Drummond et al. (Journal of Pharmaceutical Sciences, Vol. 97, No. 11, November 2008, pages 4696-4740).
Prior to setting forth the grounds of rejection, the examiner notes the following. Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper under various conditions discussed in MPEP 2131.01. One such condition is where the extra references are cited to show that a characteristic not disclosed in the reference is inherent. See MPEP 2131.01(III). It is the examiner’s position that the Drummond reference is being cited in order to support the position that a characteristic not disclosed in the Zhang is inherent therein.
Zhang teaches a gemcitabine liposome. The liposome comprises about 20 mol% cholesterol, is sized about 92.3 nm, and has about 66.9% of the gemcitabine being present in a dissolved state in the inner water phase of the liposome. See the rejection of claim 3 above.
As to claim 4, the claim recites a specific drug release rate. Zhang does not appear to have measured the drug release rate. Nevertheless, once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Zhang appears substantially identical to the claimed invention. This is evident as of the explanation provided by the examiner above as to why claim 3 is rejected.
The examiner further notes that other liposomes for other cancer drugs generally have released more than 10% after 24 hours. See e.g. Drummond, page 4709, figure 6, reproduced below.

    PNG
    media_image2.png
    750
    894
    media_image2.png
    Greyscale

As such, that a liposome would release 10 wt% or more after 24 hours in blood plasma would appear to be a characteristic that would have been reasonably expected of an anticancer active agent in a liposome. The examiner further clarifies that administration in Drummond is intravenous, as of Drummond, page 4702, right column, fifth line; as such, administration is to blood plasma.
Therefore, the following is the case:
First, that the product of Zhang is substantially identical to the claimed invention is evident as of the rejection of claim 3 above.
Secondly, evidence or reasoning in support of inherency is provided as of the teachings of Drummond, which teaches that liposomes comprising different anti-cancer agents release more than 10% of active agent 24 hours after administration.
As such, this is understood to be sufficient to shift the burden to applicant to show that the prior art products do not necessarily or inherently possess the characteristics of the instantly claimed product in accordance with the guidance in MPEP 2112(V).

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0249795 A1) in view of Gubernator et al. (WO 2010/095964 A1)
Zhang is drawn to a gemcitabine liposome, as of Zhang, title and abstract.
As to claim 1, the claim requires that the liposome has an inner water phase and an outer water phase. The skilled artisan would have understood that liposomes would had these properties. This is at least because the skilled artisan would have understood that a liposome is a lipid bilayer which is hydrophilic on both the inside and outside of the bilayer and hydrophobic in the middle of the bilayer. As such, the liposome formulates with an outer water phase and an inner water phase.
As to claim 1, the claim requires 17-21 mol% of cholesterol. Zhang appears to teach this in Table 1, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    496
    616
    media_image1.png
    Greyscale

The examiner has annotated the above-reproduced table to place a rectangle around the embodiment that comprises 20% cholesterol. This percentage appears to be mol%, as of paragraph 0039 of Zhang.
Zhang does not teach hydrogenated soy phosphatidylcholine (HSPC) and 1,2-distearoyl-3-phosphatidylethanolamine-polyethylene glycol (DSPE-PEG).
Gubernator et al. (hereafter referred to as Gubernator) is drawn to a liposome comprising an active ingredient loaded therein, as of Gubernator, title and abstract. In one embodiment, the liposome comprises the lipids HSPC, cholesterol, and DSPE-PEG, as of Gubernator, page 51, description of figure 4. As best understood by the examiner, the abbreviation “HSPC” refers to hydrogenated soy phosphatidylcholine.
Gubernator does not teach gemcitabine.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the hydrogenated soy phosphatidylcholine of Gubernator in place of the phospholipids used in the liposome of Zhang to have produced a gemcitabine containing liposome comprising hydrogenated soy phosphatidylcholine. Both the phospholipids of Gubernator and those of Zhang are useful for formulating a liposome. As such, the skilled artisan would have been motivated to have substituted one phosphatidylcholine in place of another for predictably forming liposomes with a reasonable expectation of success. The simple substitution of one element (hydrogenated soy phosphatidylcholine) in place of another (e.g. DMPG, as of Zhang, Table 1, bottom embodiment on the table) in order to obtain predictable results (formation of a liposome) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires that gemcitabine is present in a dissolved state in the inner water phase of the liposome. As best understood by the examiner, Table 1 of Zhang indicates that for the liposome comprising 20 mol% cholesterol, there is a drug binding efficiency of 33.1%. As best understood by the examiner, this is understood to indicate that 33.1% of the (positively-charged) gemcitabine is bound to the (negatively charged) liposome. As best understood by the examiner, the remainder of the gemcitabine, which would be about 66.9%, would have been expected to have been present in a dissolved state in the inner water phase of the liposome as it would not have been bound to the gemcitabine. This is sufficient to meet the requirement that gemcitabine is present in a dissolved state in the inner water phase of the liposome.
As to claim 3, the liposome of Zhang, after substitution of the lipids of Gubernator in place of those of Zhang, would have comprised the ingredients required by instant claim 3.
As to claim 5, Gubernator teaches the lipids recited by the instant claim.


Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0249795 A1) in view of Gubernator et al. (WO 2010/095964 A1), further as evidenced by Drummond et al. (Journal of Pharmaceutical Sciences, Vol. 97, No. 11, November 2008, pages 4696-4740).
Zhang teaches a liposome for the delivery of gemcitabine comprising 20 mol% cholesterol. Gubernator teaches hydrogenated soy phosphatidylcholine and 1,2-distearoyl-3-phosphatidylethanolamine-polyethylene glycol. See the rejection above over Zhang in view of Gubernator.
As to claims 2 and 6, the claims require a release rate of drug from the liposome in blood plasma of 10 wt%/24 hours or more. In this case, the examiner notes that other liposomes for other cancer drugs generally have released more than 10% after 24 hours. See e.g. Drummond, page 4709, figure 6, reproduced in the rejection of claim 4 above. That a liposome would release 10 wt% or more after 24 hours in blood plasma would appear to be a characteristic that would have been reasonably expected of an anticancer active agent in a liposome. The examiner further clarifies that administration in Drummond is intravenous, as of Drummond, page 4702, right column, fifth line; as such, administration is to blood plasma. As such, the evidence indicates that there would have been a reasonable expectation that the liposome of the prior art would have released drug in the manner required by the instant claims.
As to claim 4, the liposome of Zhang, after substitution of the lipids of Gubernator in place of those of Zhang, would have comprised the ingredients required by instant claim 4.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,898,435. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The conflicting claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%, as of conflicting claim 2. The conflicting claims require that the liposomes have a specific osmotic pressure. Conflicting claim 3 requires a specific blood plasma release rate. The gemcitabine is present in a dissolved state in the inner water phase.
The instant and conflicting claims differ because the conflicting claims recite a specific osmotic pressure that is not recited by the instant claims. Nevertheless, the subject matter of conflicting claim 3 appears to be within the scope of that of instant claim 1, and the subject matter of conflicting claim 4 appears to be within the scope of that of instant claim 2. As such, the conflicting claims appear to effectively anticipate the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,391,057. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
Conflicting claim 1 is drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The conflicting claims require that the liposomes have a specific osmotic pressure. The conflicting claims require a specific blood plasma release rate. The gemcitabine is present in a dissolved state in the inner water phase.
The instant and conflicting claims differ because the conflicting claims require a specific osmotic pressure, which is not recited by the instant claims. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims. As such, the conflicting claims appear to effectively anticipate the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


 Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,166,914. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The conflicting claims are drawn to a method of treating cancer comprising administering a liposome comprising gemcibatine and a taxane separately. Conflicting claim 1 recites that the liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Conflicting claim 3 recites 10-70% release in blood plasma in 24 hours. Conflicting claim 4 recites an amount of cholesterol of 10-35 mol%.
The instant and conflicting claims differ because the conflicting claims recite 10-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and conflicting claims differ because the conflicting claims are method claims, whereas the instant claims are composition claims. Also, the conflicting claims recite administration of a taxane, which is not recited by the instant claims. Nevertheless, the composition used in the method of the conflicting claims appears to be essentially the same as that recited by the instant claims with the exception of the fact that the mole percent of cholesterol in the conflicting claims is broader than that of the instant claims and that a taxane is also administered (separately from the liposome). Nevertheless, despite the fact that the mole percent of cholesterol is broader in the conflicting claims than in the instant claims, there is still a prima facie case of obviousness-type non-statutory double patenting, as explained in the paragraph above. Additionally, that the conflicting claims include subject matter not recited by the instant claims (e.g. a taxane) does not patentably differentiate the conflicting claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the conflicting claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,166,913. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The conflicting claims are drawn to a composition comprising paclitaxel in combination with a gemcitabine liposome. The liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Cholesterol is between 10-25 mol% of the total composition. The conflicting claims recite a specific osmotic pressure. Conflicting claim 3 recites 10-70% release in blood plasma in 24 hours.
The instant and conflicting claims differ because the conflicting claims recite 10-25 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and conflicting claims differ because the conflicting claims recite various features not required by the instant claims, such as the presence of paclitaxel and an osmotic pressure. Nevertheless, that the conflicting claims include subject matter not recited by the instant claims does not patentably differentiate the conflicting claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the conflicting claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,646,442 in view of Zhang et al. (US 2005/0249795 A1).
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The conflicting claims are drawn to a gemcitabine containing liposome with hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG as the lipids. The liposome has a specific osmotic pressure and drug release rate.
The conflicting claims do not require the recited mole percentage of cholesterol.
Zhang is drawn to a gemcitabine liposome, as of Zhang, title and abstract. Zhang teaches liposomes having 20 mol% cholesterol, as of Table 1 of Zhang.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposome of the conflicting claims to have had cholesterol in the concentration taught by Zhang. The conflicting claims are drawn to a gemcitabine liposome containing hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG, but are silent with respect to the mole percentage of cholesterol. Zhang teaches an appropriate amount of cholesterol in a liposome containing gemcitabine. As such, the skilled artisan would have been motivated to have optimized the amount of cholesterol in the liposome of the conflicting claims to have been in the range taught by Zhang for predictable delivery of gemcitabine and cancer treatment therewith with a reasonable expectation of success.


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/184,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The copending claims are drawn to a method of treating cancer comprising administering a liposome comprising gemcibatine and a nab-paclitaxel separately. Copending claim 2 recites that the liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, and DSPE-PEG. Copending claim 4 recites 10-70% release in blood plasma in 24 hours. Copending claim 5 recites an amount of cholesterol of 10-35 mol%.
The instant and copending claims differ because the conflicting claims recite 10-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and copending claims differ because the copending claims are method claims, whereas the instant claims are composition claims. Nevertheless, the composition used in the method of the copending claims appears to be essentially the same as that recited by the instant claims with the exception of the fact that the mole percent of cholesterol in the conflicting claims is broader than that of the instant claims. Nevertheless, despite the fact that the mole percent of cholesterol is broader in the conflicting claims than in the instant claims, there is still a prima facie case of obviousness-type non-statutory double patenting, as explained in the paragraph above. Additionally, that the copending claims include subject matter not recited by the instant claims (e.g. nab-paclitaxel) does not patentably differentiate the copending claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the copending claims recite paclitaxel, the instant claims do not exclude paclitaxel, and this limitation does not patentably differentiate the instant and conflicting claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/140,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a liposome comprising gemcitabine, hydrogenated soy phosphatidylcholine, DSPE-PEG, and cholesterol in an amount of 17-21 mol%. The gemcitabine is present in a dissolved state in the inner water phase. Instant claims 2, 4, and 6 require a specific blood plasma release rate.
The copending claims are drawn to a gemcitabine liposome. This liposome comprises hydrogenated soy phosphatidylcholine, cholesterol, DSPE-PEG, and a lysolipid. The liposome of the copending claims has 17-35 mol% cholesterol, as of copending claim 3. The copending claims also recite a specific percentage of gemcitabine.
The instant and copending claims differ because the conflicting claims recite 17-35 mol% cholesterol, whereas the instant claims recite a narrower range of 17-21 mol% cholesterol. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
The instant and copending claims differ because the copending claims recite subject matter not recited by the instant claims; namely, the presence of a lysolipid. Nevertheless, that the copending claims recite subject matter not recited by the instant claims does not patentably differentiate the copending claims from the instant claims because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. As such, although the copending claims recite paclitaxel, the instant claims do not exclude a lysolipid, and this limitation does not patentably differentiate the instant and conflicting claims.
Instant Claims 2, 4 and 6 are Not Rejected Here: The examiner has not rejected instant claims 2, 4 and 6 are not rejected because the copending claims do not recite the required drug release rate from blood plasma. There would have been no evidence that the required drug release rate would have been inherent in the composition of the copending claims. This is at least because the skilled artisan would have expected that the lysolipid of the copending claims would have affected drug release rate and would have resulted in a different release rate as compared with the claimed composition, which does not recite lysolipid. In support of this position, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13, No. 2, 1980, pages 121-200), especially as of page 158, Figure 4.2, reproduced below.

    PNG
    media_image3.png
    928
    726
    media_image3.png
    Greyscale

The above-reproduced diagram indicates that lysolipids (which have one alkyl chain per molecule) form spherical or cylindrical/globular micelles, whereas “regular” phospholipids (which have two alkyl chains per molecule) form the flexible bilayers that form liposomes. Therefore, the skilled artisan would have expected that the lysolipids of the copending claims would have affected liposome stability because in the case of lysolipids, a liposome is not the thermodynamically preferred structure whereas a liposome is the thermodynamically preferred structure in the case of double chain phospholipids, as taught by the above-reproduced figure from Israelachvili. Therefore, the skilled artisan would have expected that the presence of a single chain phospholipid may have destabilized the liposome and therefore have affected drug release rate. As such, there would have been no expectation that the lysolipid containing composition of the copending claims would have had the same drug release rate as the composition of the instant claims, and the examiner has not rejected the instant claims which recite a drug release rate.

Relevant Prior Art
As an additional relevant reference, the examiner cites Bally et al. (US 2008/0213183 A1). Bally et al. (hereafter referred to as Bally) is drawn to gemcitabine containing liposomes, as of Bally, title, abstract, and various paragraphs including but not limited to paragraph 0042. In one embodiment, Bally teaches that the lipids that form this liposome comprise distearoyl phosphatidylcholine (DSPC), cholesterol, and distearoylphosphatidylethanolamine-polyethylene glycol 2000 (DSPE-PEG2000), as of Bally, paragraph 0059.
In selecting the references to be used in rejecting the claims, the examiner should carefully compare the references with one another and with the applicant’s disclosure to avoid an unnecessary number of rejections over similar references. The examiner is not called upon to cite all references that may be available, but only the "best." Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03.
It is the examiner’s position that Bally is no better than Zhang et al. (US 2005/0249795 A1). As the claims were rejected over Zhang above, no rejection over Bally has been written in view of MPEP 904.03. The reason for this is because the liposomes of Bally comprise a higher mole percentage of cholesterol as compared with what is required by the instant claims. Bally teaches the following in paragraph 0059, reproduced below.

    PNG
    media_image4.png
    196
    464
    media_image4.png
    Greyscale

The above-reproduced paragraph teaches a liposome comprising 45 mol% cholesterol. Teachings elsewhere in the Bally reference, such as the tables on page 6 of the reference, are also drawn to 45 mol% cholesterol. As such, the amount of cholesterol in Bally exceeds the recited amount of 17 mol% to 20 mol% cholesterol. Therefore, Bally is not as close to the claimed invention as is Zhang, which teaches 20 mol% cholesterol, as explained above, and the examiner has decided not to reject the instant claims over Bally.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that pages of Gubernator are not numbered. The examiner has calculated page numbers based on the page following the title page being page 1.